DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment and also in view of [0037] of present specification (as pointed by applicant), previous 112(b) rejection on claim 7 is hereby withdrawn (it is the Examiner’s interpretation that “an emulsifier” or “a humectant” in claim 7 means an emulsifier or a humectant which also functions as a food bait).
In view of the amendment, previous 112(b) rejection on claim 8 and previous 112(b) rejection on claim 14 are hereby withdrawn.
Due to the amendment, in which applicant changed the claim dependency of instant claim 7 from claim 6 to claim 1, previous 112(d) rejection on claim 7 is hereby withdrawn.  However, see Paragraph 8 below.
In view of the amendment, previous 112(d) rejection on claim 8 is hereby withdrawn.
Upon reconsideration, previously indicated allowable subject matters of previous claims 9, 11 and 18 are hereby withdrawn with the Examiner’s sincere apology, and the following rejection is made non-final .
Claim Objections
Claim 5 is objected to because of the following informalities:  on line 5, applicant need to change “-chlorhydrin,” to --- -chlorohydrin, ---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  on line 3, applicant need to insert --- the --- before “rat attractant composition”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the food bait" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
	Also, claim 23 recites the limitation “the food bait” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Instant 112(b) rejection on claims 7 and 23 can be overcome by inserting --- further comprising a food bait; and ---  between “claim 1,” and “wherein the food bait comprises . . .” in each of claims 7 and 23.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-8, 13-16, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Musso et al (WO 2013/173925 A1) (the WO document is equivalent to US 10,212,928 B2 and US 9,877,471 B2).
In claim 15, Musso teaches the following:
 	
    PNG
    media_image1.png
    178
    496
    media_image1.png
    Greyscale

In claim 23, Musso teaches that the step (a) of claim 15 further comprises placing in the area a chemical stimulus to enhance the attraction of rats.  Among the examples for the chemical stimulus, Musso teaches (see claim 24 and pg.9, lines 18-20) compounds derived from bedding contaminated by the urine of female rats.  Specifically, in its working example (Example 9 on pg.19-21), Musso carries out field experiments (Field Experiments 16 and 17) testing the interactive effects of combining synthetic rat pup sound (acoustic signal) (i) with a chemical food bait alone or (ii) with the chemical food bait and rat bedding material contaminated with the odor of feces and urine odor of female Norway rats.  Musso explains (pg.21, first paragraph) that the results indicate that adding the odor of bedding contaminated by female feces and urine enhances the catch over that achieved with the synthetic sonic and ultrasonic vocalizations in combination with the food bait alone.  With respect to instant pheromone blend, present specification ([0070]) states that instant 2-methylbutyric acid, 3-methylbutyric acid, heptanal, hexanoic acid, 2-phenylacetaldehyde, nonanal and decanal are specific to female urine.  Also, Fig.2 of present specification, which depicts a total ion chromatogram showing the volatile components emanating from urine- and feces-soiled bedding material of Rattus norvegicus adult females, indicates that the female urine also includes benzaldehyde (see [0008] of present specification, present Fig.2 (in the figure, the component “12” represents benzaldehyde – see the structure “12” in present Fig.3)).  Since Musso is using the urine of female Norway rats, such urine (or the urine odor) would naturally contain all of instant components, and therefore, Musso teaches instant rat attractant composition comprising instant pheromone blend (comprising those eight components), to which the Rattus norvegicus female rats are attracted.  With respect to instant limitation, “wherein the pheromone blend being synthetic or purified,” (i) first of all, instant limitation “wherein the pheromone blend is synthetic or purified” simply describes how the the pheromone blend was produced.  That is, instant claim is written in a product-by-process claim language.  See MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since Musso already teaches instant pheromone blend (as already discussed above), since the chemical structure of those compounds would be the same whether they were synthetically formed or obtained naturally and since the biological activity of a chemical is a function of its structure rather than its origin, Musso still teach instant rat attract composition comprising the pheromone blend, wherein the pheromone blend is synthetic or purified.  (ii) Or, alternatively, even though Musso uses bedding contaminated with urine of female Norway rats in its Example 9, as already stated above Musso also teaches (claim 24 and pg.9, lines 18-20) that compounds derived from the bedding contaminated by the urine of female rats can be used as the chemical stimulus that enhances the attraction of rats.  Thus, it would have been obvious to one skilled in the art to use the compounds derived from the bedding contaminated by the urine of female rats with a reasonable expectation of success in capturing and/or killing more rats (besides, to obtain large quantities of compounds, it would be more cost effective to make (by synthesizing and purifying) them in the laboratory), and the compounds derived from such bedding would encompass synthetic and/or purified forms of compounds included in the urine.  
As to instant device of claim 13, Musso teaches (see Example 9) that  both of the field experiments (Field Experiments 16 and 17) deployed bait boxes, which were fitted with a food-bated snap trap (immobilizing or impaling trap), and that in Field Example 17, the traps were baited with a battery-powered, electronic device emitting synthetic rat pup sounds in combination with the food bait and the contaminated bedding material (instant rat attractant composition).  In claim 18, Musso furthermore teaches that the device capable of producing acoustic signals is contained in, placed adjacent to or integrated with a trap that captures attracted rats (see also, Figure 4, pg.5, last paragraph, pg.6, first paragraph).    
Therefore, for the reasons explained above, Musso teaches or alternatively, renders obvious instant claims 1, 13-16, 19 and 20.
With respect to instant claims 6, 7 and 23, Musso teaches (claim 15, claims 23-28) using chemical stimulus to enhance the attraction of rats, and such chemical stimulus comprises one or more stimuli including: (i) a cereal-based composition comprising a cereal flour, a cereal bran, a gelling agent, a sugar, an oil, an emulsifier and a humectant; (ii) lard and cracklings; (iii) oat flour (grain), rice flour (grain), wheat bran (grain), fructose, soy lecithin, safflower oil or salmon oil; or (iv) stimuli comprising  2-hydroxy-3-methylcyclopent-2-en-1-one, 2,3-butadione, 3-methylbutanal, 5-methyl-(E)-2-hepten-4-one, -octalactone, and butyric acid.  Thus, Musso teaches or alternatively, renders obvious instant claims 6, 7 and 23.
With respect to instant claim 8, Musso also teaches (claims 15, 23 and 24) that the chemical stimulus (that is to be added to enhance the attraction of rats) can be lactic acid, glycerol, stearic acid, oleic acid, palmitic acid, myristic acid, lauric acid, capric acid or nonanoic acid.  Thus, Musso teaches or alternatively, renders obvious instant claim 8.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Musso et al (WO 2013/173925 A1) in view of Miller (4,376,112).
Musso does not teach the use of an anticoagulant or a toxicant.  Miller teaches (col.2, lines 35-42) that zinc phosphide (instant toxicant of claim 4) is well known as a rodenticide especially effective against rats (col.2, lines 35-42).  It would have been obvious to one skilled in the art to further use zinc phosphide (as a rat poison) together with Musso’s rat bedding material contaminated with the urine odor of female Norway rats and Musso’s food bait with a reasonable expectation of exterminating rats more effectively.  Thus, Musso in view of Miller renders obvious instant claims 2-4 (instant claim 3 language does not require the presence of an anticoagulant). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Musso et al (WO 2013/173925 A1) in view of Zhang (CN 1500387A and its English translation).
Musso does not teach the use of instant chemosterilant.  Zhang teaches (see lines 14-58 of English translation) that chemosterilants such as -chlorohydrin, diethylstilbestrol, quinestrol, mestranol and methyl testosterone have been used in infertility-control studies of Rattus norvegicus.  Zhang specifically teaches (lines 85-88) a formulation comprising quinestrol (ethinyl estradiol) used in a bait for fertility control of rodents.  It would have been obvious to one skilled in the art to use one of the chemosterilants listed above together with Musso’s rat bedding material contaminated with the urine odor of female Norway rats and Musso’s food bait with a reasonable expectation of controlling the population of Rattus norvegicus when consumed.  Thus, Musso in view of Zhang renders obvious instant claim 5. 
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Musso et al (WO 2013/173925 A1) in view of Endepols et al (US 2005/0181003 A1).
Musso teaches instant invention of claims 9 and 21 except for instant limitation as to the rat attractant composition formulated as a granule, a solid block, a gel, a paste, a liquid or a combination thereof.  Endepols teaches (see abstract, [0001], [0011], [0012], [0052]-[0053] and [0091]) a rodenticide formulated as a gel (the gel contains bait materials as well as additives such as synthetic aromas).  Endepols teaches that gels can be applied without packaging or specially developed containers and can be packaged ready for use and teaches that they can be applied safely and without bait boxes.  Endepols also teaches that the gels are dimensionally stable and readily deformable.  Endepols teaches that the gels retain their viscosity and can adhere permanently to all solid surfaces.  It would have been obvious to one skilled in the art to make Musso’s chemical stimulus in the form of gels so as to achieve all the advantages (of using a gel formulation) as taught by Endepols.  Thus, Musso in view of Endepols renders obvious instant claims 9 and 21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 13-15, 19 and 20 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 13-17 and 21 of U.S. Patent No. 11,185,077 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1, 5 and 21, Pat.’077 teaches a device for attracting a rodent comprising a housing for receiving the rodent and a composition comprising 2-methyl-butyric acid, 3-methyl-butyric acid, heptanal, hexanoic acid, benzaldehyde, benzyl alcohol, 2-phenylacetaldehyde, nonanal, and decanal, and such composition contains all of instant compounds of the pheromone blend.  With respect to instant limitation, “wherein the pheromone blend being synthetic or purified,” instant limitation simply describes how the pheromone blend was produced.  That is, instant claim is written in a product-by-process claim language.  See MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since claims of Pat.’077 already teaches instant pheromone blend comprising instant compounds, since the chemical structure of those compounds would be the same whether they were synthetically formed or obtained naturally and since the biological activity of a chemical is a function of its structure rather than its origin, claims 1, 5 and 21 of Pat.’077 still teach instant rat attract composition comprising the pheromone blend, wherein the pheromone blend is synthetic or purified.  Also, since the claims of Pat.’077 teach a composition comprising instant pheromone blend comprising instant compounds, the composition of claims 1, 5 and 21 of Pat.’077 would inherently attract female rats of the species Rattus norvegicus as instantly recited.  Claims 13-15 of Pat.’077 teach instant lethal agent comprising an anticoagulant or a toxicant as claimed in claims 2-4.  Claim 16 of Pat.’077 teaches instant chemosterilant of claim 5.  Claim 17 of Pat.’077 teaches instant food bait of claim 15.  Claim 2 of pat.’077 teaches that the device of claim 1 further comprises a trap configured to trap (i.e., immobilize) the rodent, and such trap teaches instant immobilizing trap of claim 20.  Thus, claims 1, 2, 5, 13-17 and 21 of Pat.’077 render obvious instant claims 1-5, 13-15, 19 and 20. 
Claims 1, 6-8, 13-16, 19, 20 and 23 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 14-16 and 20 of U.S. Patent No. 10,212,928 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 7 of Pat.’928 teaches the following:

    PNG
    media_image2.png
    164
    487
    media_image2.png
    Greyscale

Claim 14 of Pat.’928 teaches that the step (a) of claim 7 further comprises placing in the area a chemical stimulus to enhance the attraction of rats.  Claim 15 of Pat.’928 teaches that the chemical stimulus comprises one or more stimuli, which examples include compounds derived from bedding contaminated by the urine of female rats.  It would have been obvious to one skilled in the art to use compounds derived from bedding contaminated by the urine of female rats as the chemical stimulus with a reasonable expectation of success.  With respect to instant pheromone blend, present specification ([0070]) states that instant 2-methylbutyric acid, 3-methylbutyric acid, heptanal, hexanoic acid, 2-phenylacetaldehyde, nonanal and decanal are specific to female urine.  Also, as already discussed above in Paragraph 12, Fig.2 of present specification indicates that the female urine also includes benzaldehyde.  Since claim 15 of Pat.’928 teaches using compounds derived from bedding contaminated by the urine of female rats, such urine would naturally contain all of instant components, and therefore, claims 7, 14 and 15 of Pat.’928 teach instant rat attractant composition comprising instant pheromone blend (comprising those eight components), to which the Rattus norvegicus female rats are attracted.  With respect to instant limitation, “wherein the pheromone blend being synthetic or purified,” (i) first of all, instant limitation “wherein the pheromone blend is synthetic or purified” simply describes how the pheromone blend was produced.  That is, instant claim is written in a product-by-process claim language.  Since claims 7, 14 and 15 of Pat.’928 already teach instant pheromone blend, since the chemical structure of those compounds would be the same whether they were synthetically formed or obtained naturally and since the biological activity of a chemical is a function of its structure rather than its origin, claims of Pat.’928 still teach instant rat attract composition comprising the pheromone blend, wherein the pheromone blend is synthetic or purified.  (ii) Or, alternatively, as discussed above, it would have been obvious to one skilled in the art to use the compounds derived from the bedding contaminated by the urine of female rats as the chemical stimulus with a reasonable expectation of success, and the compounds derived from such bedding would encompass synthetic and/or purified forms of compounds included in the urine (besides, to obtain large quantities of compounds, it would be more cost effective to make (by synthesizing and purifying) them in the laboratory).  Therefore, claims 7, 14-16 and 20 of Pat.’928 render obvious instant claims 1, 6-8, 13-16, 19, 20 and 23. 
 Claims 1, 6-8, 13-16, 19, 20 and 23 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of U.S. Patent No. 9,877,471 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
 	Claim 1 of Pat.’471 teaches the following:

    PNG
    media_image3.png
    358
    414
    media_image3.png
    Greyscale

Claims 7-8 of Pat.’471 teach that step (a) of claim 1 further comprises placing in the area a chemical stimulus to enhance the attraction of rats, and examples for such chemical stimulus include compounds derived from bedding contaminated by the urine of female rats.   It would have been obvious to one skilled in the art to use compounds derived from bedding contaminated by the urine of female rats as the chemical stimulus with a reasonable expectation of success.  With respect to instant pheromone blend, present specification ([0070]) states that instant 2-methylbutyric acid, 3-methylbutyric acid, heptanal, hexanoic acid, 2-phenylacetaldehyde, nonanal and decanal are specific to female urine.  Also, as already discussed above in Paragraph 12, Fig.2 of present specification indicates that the female urine also includes benzaldehyde.  Since claim 8 of Pat.’471 teaches using compounds derived from bedding contaminated by the urine of female rats, such urine would naturally contain all of instant components, and therefore, claims 1, 7 and 8 of Pat.’471 teach instant rat attractant composition comprising instant pheromone blend (comprising those eight components), to which the Rattus norvegicus female rats are attracted.  With respect to instant limitation, “wherein the pheromone blend being synthetic or purified,” (i) first of all, instant limitation “wherein the pheromone blend is synthetic or purified” simply describes how the pheromone blend was produced.  That is, instant claim is written in a product-by-process claim language.  Since claims 1, 7 and 8 of Pat.’471 already teach instant pheromone blend, since the chemical structure of those compounds would be the same whether they were synthetically formed or obtained naturally and since the biological activity of a chemical is a function of its structure rather than its origin, claims of Pat.’471 still teach instant rat attract composition comprising the pheromone blend, wherein the pheromone blend is synthetic or purified.  (ii) Or, alternatively, as discussed above, it would have been obvious to one skilled in the art to use the compounds derived from the bedding contaminated by the urine of female rats as the chemical stimulus with a reasonable expectation of success, and the compounds derived from such bedding would encompass synthetic and/or purified forms of compounds included in the urine (besides, to obtain large quantities of compounds, it would be more cost effective to make (by synthesizing and purifying) them in the laboratory).  Therefore, claims 1 and 7-10 of Pat.’471 render obvious instant claims 1, 6-8, 13-16, 19, 20 and 23.  
Claims 1-5, 13-15, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27, 34-40 and 44 of copending Application No. 17/536,605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 25 and 44 teach the followings:

    PNG
    media_image4.png
    159
    645
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    79
    637
    media_image5.png
    Greyscale

Since the composition of claim 44 of App.’605 contains all of instant compounds listed in instant claims 1, 13 and 21, claims 25 and 44 of App.’605 teaches instant rat attractant composition comprising instant pheromone blend wherein female rats of the species Rattus norvegicus are attracted to the rat attractant composition.  With respect to instant limitation, “wherein the pheromone blend being synthetic or purified,” instant limitation “wherein the pheromone blend is synthetic or purified” simply describes how the pheromone blend was produced.  That is, instant claim is written in a product-by-process claim language.  Since claims 25 and 44 of App.’605 already teach instant pheromone blend, since the chemical structure of those compounds would be the same whether they were synthetically formed or obtained naturally and since the biological activity of a chemical is a function of its structure rather than its origin, claims of App.’605 still teach instant rat attract composition comprising the pheromone blend, wherein the pheromone blend is synthetic or purified.  Thus, claims 25-27, 34-40 and 44 of App.’605 render obvious instant claims 1-5, 13-15, 19 and 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
It is to be noted that if applicant amend instant claims 1, 13 and 21 to recite “a pheromone blend consisting of . . . and decanal”, all of the prior art rejections above would be withdrawn.
Allowable Subject Matter
21.	Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 22 is allowed.
Musso et al (either alone, or in combination with the other cited prior arts) does not teach or suggest instant pheromone blend “consisting of” 2-methylbutyric acid, 3-methylbutyric acid, heptanal, hexanoic acid, benzaldehyde, 2-phenylacetaldehyde, nonanal and decanal.  
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
/SIN J LEE/
Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
May 13, 2022